11. Homophobia in Europe (vote)
- Motion for a resolution:
- Before the vote:
(DE) Mr President, before we vote, I would like to make a brief observation. In terms of semantics, the content of the resolution does not correspond to the concept of homophobia. The word in the title has been incorrectly used.
- Before the vote on paragraph 12a:
Mr President, following the debate on the Commission statement, we would like to update the motion for a resolution by adding a new paragraph 12a which would read: 'Welcomes the fact that the European Commission has started the procedure for a new directive that would enlarge the scope of Directive 2000/78/EC on equal treatment in employment and social occupation to include areas of discrimination outside the labour market;'.
(The oral amendment was not accepted)